DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 2-8, 10-26, 29, 34-44, and 47-57 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 02/15/2022 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “determining a proximity state relating to a proximity of a speaker from an ear of a user, the system comprising: an audio path configured to deliver an audio signal comprising a diagnostic signal to the speaker; and proximity estimator circuitry configured to: receive a feedback signal from a feedback microphone configured to monitor the output of the speaker in the vicinity of the speaker, wherein the feedback signal is based on the diagnostic signal; analyze the diagnostic signal and the feedback signal to calculate the proximity state using changes in background noise level” as shown in the independent claims 11, 21, 24, and 26.
Regarding claims 34 and 47, the prior arts of the record fail to disclose  “an input configured to receive an audio signal generated by a microphone configured to sample an output of a speaker, wherein the microphone is a feedback microphone;a processor configured to determine a characteristic of the audio signal and determine a proximity of the speaker to an object based on an analysis of the characteristic; a second input configured to receive an ambient signal generated by a feedforward microphone configured to sample an ambient noise” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K. LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             04/28/2022